Citation Nr: 1746807	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

2. Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a May 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in August 2016 and was remanded for further development. 


FINDINGS OF FACT

1. The Veteran's dominant side is his right side.

2. The Veteran's left shoulder is manifested by range of motion no more limited than midway between his side and shoulder level.

3. The Veteran's prostate cancer is not related to his military service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5010-5201).   

2. The criteria for service connection for prostate cancer, to include as due to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a left shoulder disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in August 2013.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations have been scheduled in connection with the current claim.  

Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.
 
II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in August 2016.  The purpose of this remand was to issue VCAA notice, obtain outstanding private and VA treatment records, and to schedule the Veteran for a VA shoulder examination.  Upon remand, VCAA notice was sent to the Veteran in September 2016.  The Board notes that the September 2016 VCAA letter was not specific to ionizing radiation exposure claims as directed in the Board's August 2016 remand.  However, the Board finds that any VCAA defect was cured as the Veteran responded to the VCAA letter in October 2016 instructing the Board to decide his claim as soon as possible.  Additionally, the Board previously provided the Veteran with information regarding radiation dose estimates in May 2015.  The Board therefore finds that any alleged VCAA defect is not prejudicial to the Veteran at this point.  Furthermore, the Veteran's private and VA treatment records were obtained and the Veteran underwent a VA shoulder examination in November 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his left shoulder disability and prostate cancer.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Oklahoma Department of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for a Left Shoulder Disability

The Veteran is in receipt of service connection for a left shoulder disability, evaluated as 20 percent disabling under diagnostic code 5010-5201.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

The Veteran is in receipt of service connection for a left shoulder disability, evaluated as 20 percent disabling under diagnostic code 5201.  As an initial matter, the Board notes that diagnostic codes 5200-5203 differentiate between 'major' and 'minor' disabilities of the arm.  This differentiation connotes whether the disability is the Veteran's dominant or non-dominant hand/arm.  Here, the Veteran's left shoulder is at issue and his right hand is dominant.  Thereby, the 'minor' ratings apply.

Under diagnostic code 5201, a 20 percent rating is warranted for limitation of motion of the arm either at shoulder level or midway between the side and shoulder level.  38 C.F.R. § 4.71a.  A 30 percent rating is not warranted unless the range of motion of the arm is limited to 25 degrees from the side.  Id.

Under diagnostic code 5200, a 30 percent rating is warranted for intermediate, between favorable and unfavorable, ankylosis of the scapulohumeral articulation and a 40 percent rating is warranted for unfavorable, abduction limited to 25 degrees from side resulting from ankylosis of scapulohumeral articulation.  38 C.F.R. § 4.71a.  Additionally, under diagnostic code 5202, a 40 percent rating is warranted for fibrous union of the humerus, a 50 percent rating is warranted for nonunion of the humerus, and a 70 percent rating is warranted for the loss of the head of the humerus.  Id. 

In March 2013, the Veteran underwent a VA shoulder/arm examination.  The examiner noted that the Veteran was diagnosed in 2013 with residuals status post left shoulder surgery.  The examiner noted that the Veteran's dominant hand is his right hand.  The Veteran's left shoulder flexion was limited to 90 degrees and abduction limited to 70 degrees.  The examination report noted objective evidence of pain on both flexion and abduction.  The Veteran was able to perform repetitive use testing with three repetitions and did not have any additional limitation in range of motion following such testing.  The examiner stated that the Veteran does have functional loss and/or functional impairment due to his left shoulder disability manifested by less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner noted that the Veteran does have localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of his left shoulder, but does not have any guarding of the left shoulder.  The Veteran's left shoulder displayed 4/5 muscle strength on abduction and 4/5 muscle strength on forward flexion.  The examiner stated that the Veteran does not have ankylosis of the shoulder joint. 

The Veteran tested positive for the Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test. The examination report stated that the Veteran experiences intermediate degrees of residual weakness, pain, and/or limitation of motion as a result of his January 2013 left shoulder joint replacement surgery.  The examination report concluded that the functional impact of the Veteran's left shoulder disability is manifested by the Veteran's difficulty lifting objects over 5 pounds with his left hand and the inability to reach overhead. 

Additionally, the Board acknowledges the Veteran's private physical therapy treatment notes.  In August 2012, the Veteran stated that at times his shoulder is so bad he cannot raise his arms past his shoulders.  In a February 2013 physical therapy note, the Veteran's active range of motion was as follows: flexion limited to 35 degrees, abduction limited to 40 degrees, and external rotation limited to 30 degrees.  The Veteran's passive range of motion was as follows: flexion limited to 130 degrees, abduction limited to 115 degrees, and external rotation limited to 45 degrees.  

In an August 2013 physical therapy note, the therapist detailed a February 2013 evaluation that noted that the Veteran reported a pain level of 2 out 10 when the shoulder was at rest, with an increase to 10 out of 10 with all shoulder movement out of resting position.  The Veteran's shoulder motion was measured passively and was limited to 35 degrees on flexion, 40 degrees on abduction, and 30 degrees on external rotation.  The Veteran reported level 10 out of 10 pain, with all shoulder motion out of resting position.  The Veteran completed all prescribed therapy at the clinic with continued complaints of pain with shoulder motion.

In May 2016, the Veteran testified to the severity of his left shoulder disability before the undersigned Veterans Law Judge.  The Veteran stated that he is unable to lift anything heavy, cannot place his arms over his head, and has difficulty lifting himself up off of the floor.  The Veteran demonstrated to the undersigned VLJ that he can only lift his arm slightly below his shoulder level.

Pursuant to the Board's August 2016 remand, the Veteran underwent another VA shoulder examination in November 2016.  The examiner stated that the Veteran is diagnosed with left shoulder impingement syndrome with acromioclavicular arthritis and internal derangement.  The Veteran reported functional loss as manifested by difficulty moving, lifting, and driving.  The Veteran's left shoulder range of motion was as follows: flexion limited to 60 degrees, abduction limited to 50 degrees, external rotation limited to 50 degrees, and internal rotation limited to 70 degrees.  The examiner noted that the Veteran experienced pain on examination that causes functional loss.  Specifically, the Veteran experienced pain on flexion and abduction.  The Veteran was noted to be able to perform repetitive use testing with at least three repetitions and did not experience additional loss of function after such repetition.  The examiner noted that although pain causes functional loss, the examiner was unable to describe in terms the loss of range of motion due to pain.  The examiner stated that he would be speculating that the movements are further reduced.  The examination report also stated that pain significantly limits the Veteran's functional ability during flare ups.  However, the examiner was not able to describe this functional loss in terms of range of motion, as he was speculating that the movements are further reduced.  

The examiner noted that there is no reduction in the Veteran's muscle strength, the Veteran does not have muscle atrophy, and there is no ankylosis present.  The examiner noted that he was unable to perform the Hawkins impingement test, empty-can test, external rotation infraspinatus strength test, and lift-off subscapularis test.  No shoulder instability, dislocation, or labral pathology was noted. The examiner stated that the Veteran experiences the following functional impacts as a result of his left shoulder disability: difficulty dressing and undressing, lifting and carrying objects with left side, and driving or typing for long periods of time. 

In addition to the November 2016 VA shoulder examination, a November 2016 opinion was obtained to determine whether the Veteran's service connected left shoulder disability at least as likely as not renders him unable to secure and maintain substantially gainful employment and how any impairments impact his physical and sedentary employment.  This opinion stated that the Veteran has persistent pain in his left shoulder whenever he tries to lift and carry objects on his left side.  The Veteran was also noted to have difficulty driving for a long distances, difficulty carrying more than 5 pounds with the left side, and difficulty typing for a long time.  The examiner opined that due to the Veteran's limitation of movements and pain with weight bearing, it is difficult to perform jobs which require lifting or moving objects heavier than 5 pounds.  Additionally, repetitive movements for long hours can be difficult due to the Veteran's joints being stiff.  However, the examiner opined that the Veteran can perform low impact and sedentary jobs as, for example, he would be able to take telephone calls with his dominant, right hand. 

The Board finds that a rating in excess of 20 percent for a left shoulder disability is not warranted.  The evidence of record does not demonstrate that a higher rating of 30 percent is warranted as the Veteran's left shoulder range of motion is not limited to 25 degrees from the side.  Such a level of severity is not indicated in any of the medical evidence.  In addition, at his May 2016 Board hearing the Veteran demonstrated that he can lift his arm between his side and shoulder level (45 degrees).  He stated that his limitation was that he could not get his arm over his head.  Such a degree of limitation is already contemplated by the current 20 percent rating.  Additionally, the evidence of record does not demonstrate that the Veteran has ankylosis of scapulohumeral articulation or any impairment of the humerus to warrant a higher rating under a separate diagnostic code.

In reaching these conclusions, the Board accepts that the Veteran has flare-ups that include pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for his left shoulder disability.  Although the Board is sympathetic to the Veteran's report of flare-ups of his left shoulder that include pain, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.

Additionally, the Board has considered the applicability of principles set forth in a recent Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds no basis under that case for remanding for a new examination.  The Board notes that the Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a left shoulder disability.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint." Specifically, the CAVC held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The CAVC also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The CAVC provided two qualifications to this requirement.  First, the CAVC "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The CAVC specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the CAVC "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the CAVC indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the CAVC did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged." The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and non-weight bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a shoulder than in the knee.  First, the Board notes that CAVC did not state that upper extremities can be weight bearing. Second, the Board notes that the VA examinations noted the range of motion of the left shoulder, to include the specific point at which painful motion begins.  Although the VA examinations in this case did not specify whether the examination was done with active motion or passive motion, or with weight bearing or non-weight bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of shoulder motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran attempt to move his arm to measure his flexion, abduction, and external rotation. This testing is considered to be testing on weight bearing as the Veteran must support the weight of his arm while undergoing such testing.  

Although it may possible to test passive motion without weight bearing by having the examiner move the arm, such testing would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating. 

Thereby, a rating in excess of 20 percent for a left shoulder disability is not warranted.

Service Connection for Prostate Cancer

The Veteran contends that his prostate cancer was caused by his exposure to ionizing radiation while in the military. 
 
Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Throughout the record, to include the Veteran's military personnel records, the Veteran stated that while was assigned to A Battery 2-18th FA from August 1975 to February 1979 (43 months) as a cannoneer, he was an active member of the Army's Personnel Reliability Program in which he was a part of the Special Weapon Program Nuclear team.  The Veteran stated that as a part of this team, he took part in numerous technical operations of the old 8 inch nuclear projectiles.  Additionally, the Veteran stated that he performed the duties of nuclear support team chief from July 1983 to June 1984 (33 months) while assigned to weapon support detachment in Korea.  The Veteran reported that as team chief, he encountered daily exposure to radiation with interacting and building of the 155mm and 8 inch nuclear projectile form its storage position.  Additionally, the Veteran's service records show that the Veteran was also assigned as a gunnery sergeant from March 1989 to December 1991 (33 months) in Germany.  The Veteran testified at his March 2016 Board hearing that he was not given, and did not wear, any protective equipment to protect him from any radiation. 

A November 2014 radiation dose estimate from the Department of the Army Portfolio Director for Occupational Health Sciences stated that based on a review of the Veteran's job history, records provided, and the evidence of record, it is unlikely that the Veteran would have received whole body exposures in excess of the current [circa 1980] EPA limits for the general population of 5 milisieverts per year.  Additionally, the Department of the Army found that the Veteran's cumulative experience with possible exposures to armament containing radioactive material is determined to be 88 months (7.34 years).  Therefore, the cumulative dose would not have exceeded 3.67 rem, for an 88 month period extrapolated over the course of his entire career in the military.  The letter additionally stated that this is very probably an over estimate of his exposure and was protracted over his entire career. 

A June 2015 VA memorandum from the Director of the Post-9/11 Environmental Health Program concluded that, based on the above radiation exposure estimates, it is unlikely that the Veteran's prostate cancer can be attributed to radiation exposure while in military service.  The VA physician relied on an article in the Health Physics Society that stated that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The physician further stated that the article also stated that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Therefore, the opinion relied on the fact that the Veteran's reported radiation dose did not exceed 5 rem in one year, or a lifetime dose of 10 rem.  The Director of Compensation Service also echoed this opinion in a June 2015 memorandum.

A September 2015 letter from the Veteran's private physician, Dr. M.E.K. stated that although radiation has not been associated with prostate cancer, it has been proven to mutate genes.  Additionally, Dr. M.E.K. stated that the possibility still exists that the radiation exposure caused the prostate cancer.  However, Dr. M.E.K. stated that this cannot be confirmed medically and did not provide a specific opinion as to whether the Veteran's prostate cancer is associated with his radiation exposure in service.  Thereby, the Board does not find this opinion probative in determining whether the Veteran's prostate cancer is caused by or related to any radiation exposure in service.  

Therefore, the Board finds that service connection for prostate cancer as due to ionizing radiation is not warranted as the evidence of record does not demonstrate a medical nexus between the Veteran's radiation exposure and prostate cancer.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.

Entitlement to service connection for prostate cancer is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


